             Case 20-03037 Document 12 Filed in TXSB on 04/14/20 Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


    In re:                                                       Chapter 11
                                                                 Case No. 19-50026 (DRJ)
    WESTWIND MANOR RESORT                                        Jointly Administered
    ASSOCIATION, INC., et al.,1

                Debtors.
    ______________________________________

    WARRIOR CUSTOM GOLF, INC.,
    WARRIOR ACQUISITIONS, LLC, AND                               Adversary Proceeding
    WARRIOR GOLF, LLC (DE),                                      No. 20-03037 (DRJ)

                    Plaintiffs,

             v.

    CECIL MELLINGER,


                    Defendant.



                        NOTICE OF STIPULATION BY AND BETWEEN THE
                              DEBTORS AND CECIL MELLINGER




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Westwind Manor Resort Association, Inc. (7533); Warrior ATV Golf, LLC (3420); Warrior Acquisitions, LLC
(9919); Warrior Golf Development, LLC (5741); Warrior Golf Management, LLC (7882); Warrior Golf Assets, LLC
(1639); Warrior Golf Venture, LLC (7752); Warrior Premium Properties, LLC (0220); Warrior Golf, LLC (4207);
Warrior Custom Golf, Inc. (2941); Warrior Golf Equities, LLC (9803); Warrior Golf Capital, LLC (5713); Warrior
Golf Resources, LLC (6619); Warrior Golf Legends, LLC (3099); Warrior Golf Holdings, LLC (2892); and Warrior
Capital Management, LLC (8233). The address of the Debtors’ corporate headquarters is 15 Mason, Suite A, Irvine,
California 92618.



59217/0001-20235137v1
            Case 20-03037 Document 12 Filed in TXSB on 04/14/20 Page 2 of 2




PLEASE TAKE NOTICE THAT:

           The above-referenced debtors and debtors in possession (the “Debtors”) and Cecil

Mellinger (“Mellinger”) hereby stipulate and agree to modify that certain Stipulated Order

Resolving Adversary Proceeding entered at Docket No. 10 of this Adversary Proceeding (the

“Stipulated Order”) solely and exclusively to the extent explicitly set forth herein. 2 The Debtors

and Mellinger agree that deadline by which Mellinger is obligated to dismiss the Florida Litigation

set forth in Paragraph 3(a) of the Stipulated Order shall be extended to a future date, as follows:


      Mellinger shall dismiss the Florida Litigation, as set forth in Paragraph 3(a) of the Stipulated

       Order, within 5 business days of the Debtors filing a notice in this Adversary Proceeding

       demanding the dismissal of the Florida Litigation.


All other terms of the Stipulated Order shall remain unchanged.



AGREED TO AS TO FORM AND CONTENT:
Dated: April 14, 2020

    COLE SCHOTZ P.C.                                            JORDAN, HOLZER & ORTIZ, P.C.

    By: /s/ Michael D. Warner                                   /s/ Shelby A. Jordan
    Michael D. Warner (TX Bar No. 00792304)                     Shelby A. Jordan (TX Bar No. 11016700)
    Benjamin L. Wallen (TX Bar No. 24102623)                    500 North Shoreline Blvd., Suite 900
    301 Commerce Street, Suite 1700                             Corpus Christi, TX 78401
    Fort Worth, TX 76102                                        Tel: 361.884.5678
    Telephone: (817) 810-5250                                   Fax: 361.888.5555
    Facsimile: (817) 810-5255                                   sjordan@jhwclaw.com
    Email: mwarner@coleschotz.com
            bwallen@coleschotz.com                              COUNSEL FOR MELLINGER

    COUNSEL FOR THE DEBTORS


2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Stipulated Order.

                                                            2

59217/0001-20235137v1
